DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the injection component is moveable within the housing between the pre-injection position and the injection position, the drive mechanism, the injection component is moveable automatically upon activation of the drive mechanism, the trigger is located at the proximal end of the housing, the trigger is located on a side of the housing and is activatable by being pushed in part inwards into the housing in a radial direction relative to the longitudinal axis, the trigger is located on or adjacent an asymmetric portion of the non-rotationally symmetric cross section, the injection component is configured to move from its injection position to a retracted position after the fluid has been dispensed, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the injection component is moveable within the housing between the pre-injection position and the injection position, the drive mechanism, the injection component is moveable automatically upon activation of the drive mechanism, the trigger is located at the proximal end of the housing, the trigger is located on a side of the housing and is activatable by being pushed in part inwards into the housing in a radial direction relative to the longitudinal axis, the trigger is located on or adjacent an asymmetric portion of the non-rotationally symmetric cross section, the injection component is configured to move from its injection position to a retracted position after the fluid has been dispensed,  as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: P1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 9 and 12-14 are objected to because of the following informalities:  
Claims 9 and 12 are identical claims.
Claim 13 recites “is configured to dispense to fluid out of” but should read “is configured to dispense fluid out of”.
Claim 14 recites “is configured to dispense to fluid out of” but should read “is configured to dispense fluid out of”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-33 and 36-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 32 and 36, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Dependent claims are rejected by virtue of their dependency on the independent claims. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 12-14, 16-26, and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swanson et al. (US Publication 2016/0015897 A1).
Regarding claim 1, Swanson discloses an injection device (100), comprising: 
a housing (102, 102A) having a proximal end (End of 102, 102A towards 114), a distal end (End of 102, 102A away from 114) and a longitudinal axis (104) extending therebetween (Fig. 1), 
5an injection component (106, 108, 116, 122) including a discharge nozzle (122), 
wherein the discharge nozzle is comprised fully within the housing in a pre-injection position (Figs. 12A and 13A), 
wherein the discharge nozzle in an injection position extends partially or fully from the housing along the longitudinal axis at the distal end of the housing (Figs. 12B and 13B), 
10wherein the housing has a portion with a non-rotationally symmetric cross section about the longitudinal axis at the proximal end of the housing (102A in Fig. 4A).  
Regarding claim 2, Swanson discloses the injection device of claim 1, wherein the non-rotationally symmetric cross section of the housing comprises a hand grip portion (Images 1-2) shaped to fit within a user's hand (Shape of hand grip portion is perfectly capable of fitting within a user’s hand).  
Image 1:

    PNG
    media_image1.png
    313
    405
    media_image1.png
    Greyscale

Image 2:

    PNG
    media_image2.png
    283
    272
    media_image2.png
    Greyscale

Regarding claim 3, Swanson discloses the injection device of claim 2, wherein an opposing side of the housing to the hand grip 15portion forms a flatter shaped part (Image 1) of the cross section relative to the grip portion (Image 1) for receiving fingers of the user's hand when the injection device is being held in the user's hand (Flatter shaped part is perfectly capable of receiving fingers of the user’s hand when the injection device is being held in the user’s hand). 
Regarding claim 4, Swanson discloses the injection device of claim 2, further comprising a thumb rest portion (114) shaped to receive a thumb of the user's hand (Shape of thumb rest portion is perfectly capable of receiving a thumb of the user’s hand).  
20Regarding claim 5, Swanson discloses the injection device of claim 1, further comprising a discharge nozzle protector (130), wherein the discharge nozzle protector moves between a position entirely covering the discharge nozzle when in the pre-injection position to a retracted position in which the discharge nozzle is partially or fully exposed (Figs. 12A-12B and Paragraphs 93 and 95-96).  
Regarding claim 6, Swanson discloses the injection device of claim 1, wherein the injection component is moveable within the housing between the pre-injection position and the injection position (Paragraph 95).  
Regarding claim 7, Swanson discloses the injection device of claim 6, comprising a drive mechanism (142) and a trigger (114), wherein the injection component is moveable automatically upon activation of the drive mechanism (Paragraph 95).  
5Regarding claim 8, Swanson discloses the injection device of claim 7, wherein the trigger is located at the proximal end of the housing (Fig. 13A).  
Regarding claim 9, Swanson discloses the injection device of claim 8, wherein the trigger is activatable by being pushed inwards into the housing in a direction substantially along the longitudinal axis (Paragraph 95).  
Regarding claim 12, Swanson discloses the injection device of claim 8, wherein the trigger is activatable by being pushed inwards 15into the housing in a direction substantially along the longitudinal axis (Paragraph 95).  
Regarding claim 13, Swanson discloses the injection device of claim 1, wherein the injection component is configured to dispense to fluid out of the discharge nozzle when in the injection position (Paragraph 96).  
Regarding claim 14, Swanson discloses the injection device of claim 13, wherein the injection component is configured to dispense to fluid out of the discharge nozzle only when in the injection position (Paragraph 96).  
Regarding claim 16, Swanson discloses the injection device of claim 13, wherein the housing comprises a moveable discharge nozzle protector (130) which is configured to extend from the housing fully over the discharge nozzle when in its injection position after the fluid has been dispensed (Paragraph 96). 
Regarding claim 17, Swanson discloses the injection device of claim 1, wherein the non-rotationally symmetric cross section of the housing extends over at least 2%, 5%, 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, or 100% of the housing when in its pre-injection position (Figs. 1-4A).  Furthermore, the instant disclosure describes the parameter of the non-rotationally symmetric cross section of the housing extending over a percentage of the housing as being merely preferable, and does not describe the percentage as contributing any unexpected results to the system.  As such, parameters such as the percentage are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the non-rotationally symmetric cross section of the housing extending over a percentage of the housing would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.  Further, applicant places no criticality on the range percentage.	
Regarding claim 18, Swanson discloses the injection device of claim 1, wherein the non-rotationally symmetric cross section at 5one or more locations along the longitudinal axis has a partial circular or elliptical section about its circumference (Figs. 1-4A).  
Regarding claim 19, Swanson discloses the injection device of claim 18, wherein the partial circular section forms at least 5%, 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, or 95% of the circumference of the non-rotationally symmetric cross section at one or more locations along the longitudinal 10axis (Figs. 1-4A).   Furthermore, the instant disclosure describes the parameter of the partial circular section forming a percentage of the circumference of the non-rotationally symmetric cross section at one or more locations along the longitudinal 10axis as being merely preferable, and does not describe the percentage as contributing any unexpected results to the system.  As such, parameters such as the percentage are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the partial circular section forming a percentage of the circumference of the non-rotationally symmetric cross section at one or more locations along the longitudinal 10axis would be dependent on the actual application of the system and, thus would be a design choice based on the actual application. Further, applicant places no criticality on the range percentage.	
Regarding claim 20, Swanson discloses the injection device of claim 18, wherein the proportion of the partial circular or elliptical section of the circumference of the non-rotationally symmetric cross section increases along the length of the housing from the proximal to the distal end (Figs. 1-4A).  
Regarding claim 21, Swanson discloses the injection device of claim 18, wherein the proportion of the partial circular or elliptical 15section of the circumference of the non-rotationally symmetric cross section increases continuously along the length of the housing from the proximal to the distal end (Figs. 1-4A).  
Regarding claim 22, Swanson discloses the injection device of claim 20, wherein the proportion of the partial circular or elliptical section of the circumference of the non-rotationally symmetric cross section increases along the length of the housing from the proximal to the distal end from 0% to at least 2050%, 60%, 70%, 80%, 90%, 95%, or 100% (Figs. 1-4A).  Furthermore, the instant disclosure describes the parameter of the proportion of the partial circular or elliptical section of the circumference of the non-rotationally symmetric cross section increases along the length of the housing from the proximal to the distal end from 0% to at least 2050%, 60%, 70%, 80%, 90%, 95%, or 100% as being merely preferable, and does not describe the percentage as contributing any unexpected results to the system.  As such, parameters such as the percentage are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the proportion of the partial circular or elliptical section of the circumference of the non-rotationally symmetric cross section increases along the length of the housing from the proximal to the distal end from 0% to at least 2050%, 60%, 70%, 80%, 90%, 95%, or 100% would be dependent on the actual application of the system and, thus would be a design choice based on the actual application. Further, applicant places no criticality on the range percentage.	
Regarding claim 23, Swanson discloses the injection device of claim 1, wherein the non-rotationally symmetric cross section at one or more locations along the longitudinal axis has a linear section (Image 1) on its circumference (Figs. 1-4A).  
Regarding claim 24, Swanson discloses the injection device of claim 23, wherein the linear section is tangential to the longitudinal axis (Figs. 1-4A).  
Regarding claim 25, Swanson discloses the injection device of claim 23, wherein the linear section forms at least 5%, 10%, 20%, 30%, 40%, or 50% of the circumference of the non-rotationally symmetric cross section at one or more locations along the longitudinal axis (Figs. 1-4A).  Furthermore, the instant disclosure describes the parameter of the linear section forms a percentage of the circumference of the non-rotationally symmetric cross section at one or more locations along the longitudinal axis as being merely preferable, and does not describe the percentage as contributing any unexpected results to the system.  As such, parameters such as the percentage are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the linear section forming a percentage of the circumference of the non-rotationally symmetric cross section at one or more locations along the longitudinal axis would be dependent on the actual application of the system and, thus would be a design choice based on the actual application. Further, applicant places no criticality on the range percentage.	
Regarding claim 26, Swanson discloses the injection device of claim 1, wherein the housing comprises a planar section (Image 1) at the 5proximal end (Image 1) which is angled at an angle less than 90 degrees relative to the longitudinal axis (Image 1).  
10Regarding claim 28, Swanson discloses an injection device (100), comprising: 
a housing (102, 102A) having a proximal end (End of 102, 102A towards 114), a distal end (End of 102, 102A away from 114), and a longitudinal axis (104) extending between the proximal end and the distal end (Fig. 1); 
an injection component (106, 108, 116, 122) including a discharge nozzle (122), 
wherein the discharge nozzle is comprised fully within the housing in a pre-injection 15position (Figs. 12A and 13A), 
wherein the discharge nozzle in an injection position extends partially or fully from the housing along the longitudinal axis at the distal end of the housing (Figs. 12B and 13B), 
wherein the distal end defines a skin-contacting portion (130) having a cross-section that is substantially circular (Fig. 8E), and the proximal end defines a proximal cross section including a 20first, substantially circular portion truncated by a second, substantially flattened portion (Figs. 1-4A).  
Regarding claim 29, Swanson discloses the injection device of claim 28, wherein the proximal end further defines a thumb rest portion (Image 1) including a curved corner (Image 1) that extends into the second, substantially flattened portion of the proximal cross section (Image 1, see curved corner jointing the flat and curved portions of the housing 102A in Fig. 4A).  
Claims 1-4, 6-7, 9-15, 17, 23-27, and 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henderson et al. (US Publication 2015/0297833 A1).
Regarding claim 1, Henderson discloses an injection device (1), comprising: 
a housing (2) having a proximal end (P), a distal end (D) and a longitudinal axis (Longitudinal axis of 2) extending therebetween (Fig. 8), 
5an injection component (6) including a discharge nozzle (22), 
wherein the discharge nozzle is comprised fully within the housing in a pre-injection position (Fig. 10), 
wherein the discharge nozzle in an injection position extends partially or fully from the housing along the longitudinal axis at the distal end of the housing (Fig. 13), 
10wherein the housing has a portion with a non-rotationally symmetric cross section about the longitudinal axis at the proximal end of the housing (Fig. 8).  
Regarding claim 2, Henderson discloses the injection device of claim 1, wherein the non-rotationally symmetric cross section of the housing comprises a hand grip portion (2) shaped to fit within a user's hand (Shape of hand grip portion is perfectly capable of fitting within a user’s hand).  
Regarding claim 3, Henderson discloses the injection device of claim 2, wherein an opposing side of the housing to the hand grip 15portion forms a flatter shaped part (3) of the cross section relative to the grip portion (Image 1) for receiving fingers of the user's hand when the injection device is being held in the user's hand (Flatter shaped part is perfectly capable of receiving fingers of the user’s hand when the injection device is being held in the user’s hand). 
Regarding claim 4, Henderson discloses the injection device of claim 2, further comprising a thumb rest portion (Top portion of 2 on proximal side) shaped to receive a thumb of the user's hand (Shape of thumb rest portion is perfectly capable of receiving a thumb of the user’s hand).  
Regarding claim 6, Henderson discloses the injection device of claim 1, wherein the injection component is moveable within the housing between the pre-injection position and the injection position (Figs. 8 and 13).  
Regarding claim 7, Henderson discloses the injection device of claim 6, comprising a drive mechanism (9) and a trigger (19), wherein the injection component is moveable automatically upon activation of the drive mechanism (Paragraph 138). 
Regarding claim 9, Henderson discloses the injection device of claim 8, wherein the trigger is activatable by being pushed inwards into the housing in a direction substantially along the longitudinal axis (Paragraphs 124 and 133).  
Regarding claim 10, Henderson discloses the injection device of claim 7, wherein the trigger is located on a side of the housing (Fig. 8) and 10is activatable by being pushed in part inwards into the housing in a radial direction relative to the longitudinal axis (Paragraphs 124 and 133).  
Regarding claim 11, Henderson discloses the injection device of claim 10, wherein the trigger is located on or adjacent an asymmetric portion of the non-rotationally symmetric cross section (Fig. 8).  
Regarding claim 12, Henderson discloses the injection device of claim 8, wherein the trigger is activatable by being pushed inwards 15into the housing in a direction substantially along the longitudinal axis (Paragraphs 124 and 133).  
Regarding claim 13, Henderson discloses the injection device of claim 1, wherein the injection component is configured to dispense to fluid out of the discharge nozzle when in the injection position (Paragraph 138).  
Regarding claim 14, Henderson discloses the injection device of claim 13, wherein the injection component is configured to dispense to fluid out of the discharge nozzle only when in the injection position (Paragraph 138).  
20Regarding claim 15, Henderson discloses the injection device of claim 13, wherein the injection component is configured to move from its injection position to a retracted position after the fluid has been dispensed (Fig. 14).  
Regarding claim 17, Henderson discloses the injection device of claim 1, wherein the non-rotationally symmetric cross section of the housing extends over at least 2%, 5%, 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, or 100% of the housing when in its pre-injection position (Fig. 8).  Furthermore, the instant disclosure describes the parameter of the non-rotationally symmetric cross section of the housing extending over a percentage of the housing as being merely preferable, and does not describe the percentage as contributing any unexpected results to the system.  As such, parameters such as the percentage are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the non-rotationally symmetric cross section of the housing extending over a percentage of the housing would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.  Further, applicant places no criticality on the range percentage.	
Regarding claim 23, Henderson discloses the injection device of claim 1, wherein the non-rotationally symmetric cross section at one or more locations along the longitudinal axis has a linear section (Sides of 2, such as what 2 is pointing to in Fig. 8) on its circumference (Fig. 8).  
Regarding claim 24, Henderson discloses the injection device of claim 23, wherein the linear section is tangential to the longitudinal axis (Fig. 8).  
Regarding claim 25, Henderson discloses the injection device of claim 23, wherein the linear section forms at least 5%, 10%, 20%, 30%, 40%, or 50% of the circumference of the non-rotationally symmetric cross section at one or more locations along the longitudinal axis (Fig. 8).  Furthermore, the instant disclosure describes the parameter of the linear section forms a percentage of the circumference of the non-rotationally symmetric cross section at one or more locations along the longitudinal axis as being merely preferable, and does not describe the percentage as contributing any unexpected results to the system.  As such, parameters such as the percentage are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the linear section forming a percentage of the circumference of the non-rotationally symmetric cross section at one or more locations along the longitudinal axis would be dependent on the actual application of the system and, thus would be a design choice based on the actual application. Further, applicant places no criticality on the range percentage.	
Regarding claim 26, Henderson discloses the injection device of claim 1, wherein the housing comprises a planar section (Corner of 2 in which the top end of 2 located on the proximal direction P meets the side 2 of that 19 is located on) at the 5proximal end which is angled at an angle less than 90 degrees relative to the longitudinal axis (Fig. 8).  
Regarding claim 27, Henderson discloses the injection device of claim 2, further comprising a viewing window (28) on a side of the injection device which does not form part of the hand grip portion (Fig. 8, Paragraph 129), wherein the viewing window enables a user to view the injection component and its contents (Paragraph 129).  
Regarding claim 32, Henderson discloses the injection device of claim 1, wherein the injection device is configured for delivery of one or more of the following: antibodies (such as monoclonal antibodies, ustekinumab, golimumab, infliximab, guselkumab, sirukumab, adalimumab, rituximab, tocilizumab, 10certolizumab, certolizumab pegol, sarilumab, secukinumab, ixekizumab or biosimilar versions thereof), etanercept, abatacept, anakinra, epoetin alfa, darbepoetin alfa, epoetin beta-methoxy polyethylene glycol, peginesatide, hormones, antitoxins, substances for the control of pain, substances for the control of thrombosis, substances for the control or elimination of infection, peptides, proteins, human insulin or a human insulin analogue or 15derivative, polysaccharide, DNA, RNA, enzymes, oligonucleotides, antiallergics, antihistamines, anti-inflammatories, corticosteroids, disease modifying antirheumatic drugs, erythropoietin, or vaccines (Paragraph 14).  
Regarding claim 33, Henderson discloses the injection device of claim 32, wherein the injection component may comprise one of the aforementioned pharmacological products (Paragraph 14) and is configured for injection of the 20pharmacological product via the discharge nozzle (Paragraph 138).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-11, 27, and 30-37 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson et al. (US Publication 2016/0015897 A1) in view of Julian et al. (US Publication 2012/0289905 A1).
Regarding claim 10, Swanson discloses the injection device of claim 7, but is silent regarding
wherein the trigger is located on a side of the housing and 10is activatable by being pushed in part inwards into the housing in a radial direction relative to the longitudinal axis.  
In analogous art, Julian teaches wherein the trigger (120, Fig. 1) is located on a side of the housing and 10is activatable by being pushed in part inwards into the housing in a radial direction relative to the longitudinal axis (Paragraph 67).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the trigger of Swanson to incorporate being is located on a side of the housing and 10is activatable by being pushed in part inwards into the housing in a radial direction relative to the longitudinal axis since mere rearrangement of the essential working parts of a devices involves only routine skill in the art In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 11, Swanson discloses the injection device of claim 10, wherein the trigger is located on or adjacent an asymmetric portion of the non-rotationally symmetric cross section (Fig. 1, Julian).  
Regarding claim 27, Swanson discloses the injection device of claim 2, further comprising a viewing window (Image 2) on a side of the injection device which does not form part of the hand grip portion (Image 2).
Swanson is silent regarding
wherein the viewing window enables a user to view the injection component and its contents.  
In analogous art, Julian teaches a viewing window (128) on a side of the injection device which does not form part of the hand grip portion (Fig. 1), wherein the viewing window enables a user to view the injection component and its contents (Paragraph 68).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the viewing window of Swanson to incorporate the teachings of Julian to incorporate enables a user to view the injection component and its contents in order to allow a user to view the contents of the device, for example, to ensure clarity of the agent (Paragraph 68).
Regarding claim 30, Swanson discloses the injection device of claim 1, but is silent regarding wherein the device is configured for delivery of one or more of the following pharmacological products: SIMPONI, STELARA, TREMFAYA, and EPREX.  
In analogous art, Julian teaches wherein the device is configured for delivery of one or more of the following pharmacological products: SIMPONI (Paragraph 29), STELARA, TREMFAYA, and EPREX.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Swanson to incorporate the teachings of Julian to incorporate being configured for delivery of one or more of the following pharmacological products: SIMPONI in order to administer a dose of human TNFα antibody or antigen-binding protein (Paragraph 29)
Regarding claim 31, Swanson in view of Julian disclose the injection device of claim 30, wherein the injection component comprises one of the 5aforementioned pharmacological products (Paragraph 29, Julian) and is configured for subcutaneous injection of the pharmacological product via the discharge nozzle (Paragraph 53, Swanson, Paragraph 81, Julian).  
Regarding claim 32, Swanson discloses the injection device of claim 1, but is silent regarding wherein the injection device is configured for delivery of one or more of the following: antibodies (such as monoclonal antibodies, ustekinumab, golimumab, infliximab, guselkumab, sirukumab, adalimumab, rituximab, tocilizumab, 10certolizumab, certolizumab pegol, sarilumab, secukinumab, ixekizumab or biosimilar versions thereof), etanercept, abatacept, anakinra, epoetin alfa, darbepoetin alfa, epoetin beta-methoxy polyethylene glycol, peginesatide, hormones, antitoxins, substances for the control of pain, substances for the control of thrombosis, substances for the control or elimination of infection, peptides, proteins, human insulin or a human insulin analogue or 15derivative, polysaccharide, DNA, RNA, enzymes, oligonucleotides, antiallergics, antihistamines, anti-inflammatories, corticosteroids, disease modifying antirheumatic drugs, erythropoietin, or vaccines.  
In analogous art, Julian teaches wherein the injection device is configured for delivery of one or more of the following: antibodies (such as monoclonal antibodies, ustekinumab, golimumab (Paragraph 29), infliximab, guselkumab, sirukumab, adalimumab, rituximab, tocilizumab, 10certolizumab, certolizumab pegol, sarilumab, secukinumab, ixekizumab or biosimilar versions thereof), etanercept, abatacept, anakinra, epoetin alfa, darbepoetin alfa, epoetin beta-methoxy polyethylene glycol, peginesatide, hormones, antitoxins, substances for the control of pain, substances for the control of thrombosis, substances for the control or elimination of infection, peptides, proteins, human insulin or a human insulin analogue or 15derivative, polysaccharide, DNA, RNA, enzymes, oligonucleotides, antiallergics, antihistamines, anti-inflammatories, corticosteroids, disease modifying antirheumatic drugs, erythropoietin, or vaccines.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the injection device of Swanson to incorporate the teachings of Julian to incorporate being configured for delivery of one or more of the following: antibodies (such as golimumab) in order to administer a dose of human TNFα antibody or antigen-binding protein (Paragraph 29).
Regarding claim 33, Swanson in view of Julian disclose the injection device of claim 32, wherein the injection component may comprise one of the aforementioned pharmacological products (Paragraph 29, Julian) and is configured for injection of the 20pharmacological product via the discharge nozzle (Paragraph 53, Swanson, Paragraph 81, Julian).  
Regarding claim 34, Swanson discloses the injection device of claim 28, but is silent regarding wherein the device is configured for delivery of one or more of the following pharmacological products: SIMPONI, STELARA, TREMFAYA, and EPREX.  
In analogous art, Julian teaches wherein the device is configured for delivery of one or more of the following pharmacological products: SIMPONI (Paragraph 29), STELARA, TREMFAYA, and EPREX.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Swanson to incorporate the teachings of Julian to incorporate being configured for delivery of one or more of the following pharmacological products: SIMPONI in order to administer a dose of human TNFα antibody or antigen-binding protein (Paragraph 29)
Regarding claim 35, Swanson in view of Julian disclose the injection device of claim 34, wherein the injection component comprises one of the 25aforementioned pharmacological products (Paragraph 29, Julian) and is configured for subcutaneous injection of the pharmacological product via the discharge nozzle (Paragraph 53, Swanson, Paragraph 81, Julian).  
Regarding claim 36, Swanson discloses the injection device of claim 28, but is silent regarding wherein the injection device is configured for delivery of one or more of the following: antibodies (such as monoclonal antibodies, ustekinumab, 21JP16004USNP1 golimumab, infliximab, guselkumab, sirukumab, adalimumab, rituximab, tocilizumab, certolizumab, certolizumab pegol, sarilumab, secukinumab, ixekizumab or biosimilar versions thereof), etanercept, abatacept, anakinra, epoetin alfa, darbepoetin alfa, epoetin beta-methoxy polyethylene glycol, peginesatide, hormones, antitoxins, substances for the 5control of pain, substances for the control of thrombosis, substances for the control or elimination of infection, peptides, proteins, human insulin or a human insulin analogue or derivative, polysaccharide, DNA, RNA, enzymes, oligonucleotides, antiallergics, antihistamines, anti-inflammatories, corticosteroids, disease modifying antirheumatic drugs, erythropoietin, or vaccines.  
In analogous art, Julian teaches wherein the injection device is configured for delivery of one or more of the following: antibodies (such as monoclonal antibodies, ustekinumab, golimumab (Paragraph 29), infliximab, guselkumab, sirukumab, adalimumab, rituximab, tocilizumab, 10certolizumab, certolizumab pegol, sarilumab, secukinumab, ixekizumab or biosimilar versions thereof), etanercept, abatacept, anakinra, epoetin alfa, darbepoetin alfa, epoetin beta-methoxy polyethylene glycol, peginesatide, hormones, antitoxins, substances for the control of pain, substances for the control of thrombosis, substances for the control or elimination of infection, peptides, proteins, human insulin or a human insulin analogue or 15derivative, polysaccharide, DNA, RNA, enzymes, oligonucleotides, antiallergics, antihistamines, anti-inflammatories, corticosteroids, disease modifying antirheumatic drugs, erythropoietin, or vaccines.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the injection device of Swanson to incorporate the teachings of Julian to incorporate being configured for delivery of one or more of the following: antibodies (such as golimumab) in order to administer a dose of human TNFα antibody or antigen-binding protein (Paragraph 29).
10Regarding claim 37, Swanson in view of Julian disclose the injection device of claim 36, wherein the injection component may comprise one of the aforementioned pharmacological products (Paragraph 29, Julian) and is configured for injection of the pharmacological product via the discharge nozzle (Paragraph 53, Swanson, Paragraph 81, Julian).
Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson et al. (US Publication 2015/0297833 A1) in view of Julian et al. (US Publication 2012/0289905 A1).
Regarding claim 30, Henderson discloses the injection device of claim 1, but is silent regarding wherein the device is configured for delivery of one or more of the following pharmacological products: SIMPONI, STELARA, TREMFAYA, and EPREX.  
In analogous art, Julian teaches wherein the device is configured for delivery of one or more of the following pharmacological products: SIMPONI (Paragraph 29), STELARA, TREMFAYA, and EPREX.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Henderson to incorporate the teachings of Julian to incorporate being configured for delivery of one or more of the following pharmacological products: SIMPONI in order to administer a dose of human TNFα antibody or antigen-binding protein (Paragraph 29)
Regarding claim 31, Henderson in view of Julian disclose the injection device of claim 30, wherein the injection component comprises one of the 5aforementioned pharmacological products (Paragraph 29, Julian) and is configured for subcutaneous injection of the pharmacological product via the discharge nozzle (Paragraph 138, Henderson, Paragraph 81, Julian).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783   

/BRANDY S LEE/Primary Examiner, Art Unit 3783